DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 18 Sept. 2020.  
Claims 1–11 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Application
This application is a continuation application of US Application No. 16/115,724 filed 29 August 2018, now US Patent 10,818,122 (“Parent Application”). See MPEP § 201.07. In accordance with MPEP § 609.02 II.A.2. and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicants is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application. See MPEP § 609.02 II.A.2.
Information Disclosure Statement
The Information Disclosure Statements filed 18 December 2020, 25 August 2021, and 17 December 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Objections
Claim 6 is objected to because of the following informalities: the claim does not end with a period. Appropriate correction is respectfully requested.
Claim 11 is objected to because of the following informalities: the word “cases” appears to be the misspelling of causes. Appropriate correction is respectfully requested.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 1 is directed to an abstract idea of recording voting data with generated dummy data, which is a certain method of organizing human activity and/or a mental process. 
As per claim 1, the abstract idea is set forth or described by the following italicized limitations: 
1. A method for controlling one of a plurality of voting servers in an electronic voting system, the method comprising: 
receiving, from a terminal, transaction data including voting data; 
generating, using a processor, a block including the transaction data and dummy transaction data, the dummy transaction data including dummy voting data that is not associated with the voting data; and 
connecting the generated block to a blockchain, the blockchain being stored in a memory.
The italicized limitations noted above represent certain methods of organizing human activity and/or a mental process (i.e., a process that can be performed mentally and/or with pen and paper). Therefore, the italicized limitations noted above fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. The underlined limitations noted above represent the additional elements. The “for controlling …” limitation is merely the intended purpose of the method, and is therefore not given patentable weight. See Bristol Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1375-76, 58 USPQ2d 1508, 1513 (Fed. Cir. 2001) (Where the language in a method claim states only a purpose and intended result, the expression does not result in a manipulative difference in the steps of the claim.). The limitations “from a terminal,” “using a processor,” and “the blockchain being stored in a memory” represent mere recitation of a generic computer component used as a tool to implement the abstract idea (at least in-part).
Claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. The underlined limitations noted above represent the additional elements. The “for controlling …” limitation is merely the intended purpose of the method, and is therefore not given patentable weight. See Bristol Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1375-76, 58 USPQ2d 1508, 1513 (Fed. Cir. 2001) (Where the language in a method claim states only a purpose and intended result, the expression does not result in a manipulative difference in the steps of the claim.). The limitations “from a terminal,” “using a processor,” and “the blockchain being stored in a memory” represent mere recitation of a generic computer component used as a tool to implement the abstract idea (at least in-part).
Dependent claims 2–11 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, claims 2–11 recite additional features that represent, in addition to the italicized limitations noted above, either the abstract idea,  and/or extra-solution activity, and/or limit the abstract idea to a particular technological environment, and/or another abstract idea. For example, claim 8 is directed to implementing a consensus algorithm, which is a mathematical concept, along with other language directed to recording voting data. 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–11 are rejected under 35 U.S.C. § 103 as being unpatentable over Spanos et al. (US 2016/0027229 A1) (“Spanos”), in view of Murshed et al. (Document U on attached PTOL-892; “Murshed”).
As per claim 1, Spanos discloses a method for controlling one of a plurality of voting servers in an electronic voting system (e.g., [0009]), the method comprising: 
receiving, from a terminal, transaction data including voting data ([0063] [0086]–[0087]); 
generating, using a processor, a block including the transaction data ([0064])
connecting the generated block to a blockchain, the blockchain being stored in a memory (at least [0064]).
As indicated above via strikethroughs, Spanos does not expressly disclose that the generated block includes “dummy transaction data, the dummy transaction data including dummy voting data that is not associated with the voting data.”
Murshed teaches generating, using a processor, a block including transaction data and dummy transaction data, the dummy transaction data including dummy voting data that is not associated with the voting data (c. 9, ll. 1–16).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Spanos to generate the block including dummy data, as taught by Murshed. One would have been motivated to do so in order to provide sufficient data for de-anonymization when using anonymization as also taught by Murshed (c. 3, ll. 46–51).
Claims 10–11 contain language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10–11 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
As per claim 2, Spanos/Murshed teaches the method according to claim 1, wherein the dummy voting data randomly indicate a plurality of candidates (Murshed, at least cc. 9–10).
As per claim 3, Spanos/Murshed teaches the method according to claim 1, wherein the dummy voting data being different from votes included in the voting data received from the terminal (Murshed, at least cc. 9–10).
As per claim 4, Spanos/Murshed teaches the method according to claim 1, wherein the method further comprises, generating the dummy transaction data, and transmitting the generated dummy transaction data to the plurality of voting servers (Spanos, [0064]; Murshed, at least cc. 9–10).
As per claim 5, Spanos/Murshed teaches the method according to claim 1, wherein the method further comprises, outputting a number of pieces of the dummy transaction data included in the blockchain, and calculating an actual number of votes obtained by each candidate by subtracting the number of pieces of the dummy transaction data output from a number of votes obtained by the each candidate (Murshed, at least cc. 8–10).
As per claim 6, Spanos/Murshed teaches the method according to claim 1, wherein the dummy transaction data is generated when the voting data is received from the terminal (Murshed, at least cc. 9–10).
As per claim 7, Spanos/Murshed teaches the method according to claim 1, wherein the method further comprises, determining, before voting period starts, a number of pieces of the dummy transaction data to be generated, and transmitting the determined number of pieces of the dummy transaction data to the plurality of voting servers (Murshed, c. 9, l. 49 – c. 10, l. 16).
As per claim 8, Spanos/Murshed teaches the method according to claim 1, wherein the method further comprises, generating the block after implementing a consensus algorithm (Spanos, [0036] [0040]).
As per claim 9, Spanos/Murshed teaches the method according to claim 1, wherein the method further comprises, generating screen data indicating a number of pieces of the dummy transaction data being generated during a voting period (Murshed, c. 9, l. 49 – c. 10, l. 16).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Parent Application alone, and/or in view of Murshed as shown above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685